DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The terminal disclaimer filed 10-28-2020 respecting Application Number 16/176,914 has been approved.
No claim amendments were made.  Claims 31-36 are pending.
Response to Arguments
Regarding Bisbal et al. (US#2005/0045499), the applicant argues the following:
“The loose bed sheet 22 of Bisbal et al. would only be able to overlie an upper edge of a head end of a casket shell front side wall and overlie an upper edge of a casket shell head end wall once remade into a big body, a well known and understood term in the funerary arts. The bed skirt 22 of Bisbal et al. would only be able to overlie an interior of a head end of a casket shell rear side wall once remade into a small body, a well known and understood term in the funerary arts. The bed cover 21 of Bisbal et al. would only be able to overlie a head end of a casket foot end lid and to drape downwardly therefrom into an interior of a casket shell once remade into an overthrow, a well known and understood term in the funerary arts. The Examiner is essentially wholesale remaking the prior art into the claimed invention, and then proclaiming: "The prior art, which I have wholesale remade into the claimed invention, anticipates the claimed invention."
A big body, known to those of skill in this art, has structural attributes that enable it to overlie an upper edge of a head end of a casket shell front side wall and overlie an upper edge of a casket shell head end wall. A big body is thus made to, designed to, and configured to overlie an upper edge of a head end of a casket shell front side wall and overlie an upper edge of a casket shell head end wall. A bed sheet is not.
A small body, known to those of skill in this art, has structural attributes that enable it to overlie an interior of a head end of a casket shell rear side wall. A small body is thus made to, designed to, and configured to overlie an interior of a head end of a casket shell rear side wall. A bed skirt is not.
An overthrow, known to those of skill in this art, has structural attributes that enable it to overlie a head end of a casket foot end lid and to drape downwardly therefrom into an interior of a casket shell. An overthrow is thus made to, designed to, and configured to overlie a head end of a casket foot end lid and to drape downwardly therefrom into an interior of a casket shell. A bed cover is not.”

The examiner disagrees as a casket is not being claimed.  Both Bisbal and the applicant’s invention pertain to bedding trim components.  While Bisbal’s bedding is intended to be used as standard bedding, i.e. domestic bedding, and the applicant’s bedding is intended to be used as casket bedding, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant argues the big body, small body, and overthrow each have “structural attributes” enabling their claimed intended use, yet the claims fail to recite any structural attributes.  Moreover, there are no structural limitations recited in the claim regarding the "big body", "small body", and "overthrow" which prevent the below elements of Bisbal from being viewed and labeled accordingly.
The loose bed sheet 22 of Bisbal is being viewed and labeled as a “big body”.  It is capable of being placed in a casket to overlie an upper edge of a head end of a casket shell front side wall and overlie an upper edge of a casket shell head end wall.  It has no structural attributes which would prevent this possible use.
The bed skirt 22 of Bisbal is being viewed and labeled as a “small body”.  It is capable being placed in a casket so that it is at least partially overlying an interior of a head end of a casket shell rear side wall.  It has no structural attributes which would prevent this possible use.
The bed cover 21 of Bisbal is being viewed and labeled as an "overthrow".  It is capable of being placed in a casket so that it is at least partially overlying a head end of a casket foot end lid and to drape downwardly therefrom into an interior of a casket shell.  It has no structural attributes which would prevent this possible use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677